Case 3:19-cv-01764-AGT Document 1-1 Filed 04/03/19 Page 1 of 5




                   Exhibit A
         Case 3:19-cv-01764-AGT Document 1-1 Filed 04/03/19 Page 2 of 5




November 28, 2018

To Whom It May Concern:

This is a request under the Freedom of Information Act. I am a reporter with The Center for
Investigative Reporting (henceforth "CIR") seeking information regarding Office of Refugee
Resettlement’s (ORR) care for unaccompanied minors.

More specifically, I hereby request the following records:

1. Copies of the most recent “Continuation Applications,” along with any supporting information
submitted with them, by the following grantees caring for unaccompanied minors under an
agreement with the ORR Division of Unaccompanied Children’s Operations (DUCO):

Shiloh Treatment Center
Yolo County Juvenile Detention Center
Shenandoah Valley Juvenile Detention Home
MercyFirst
David and Margaret Youth and Family Services
Pioneer Human Services
Friends of Youth
Heartland Human Care Services

These “Continuing Applications” are mentioned in the cooperative agreements between
grantees and ORR, and require the submission of the following supplemental information:

1. Standard Forms: SF 424 Application for Federal Assistance, SF 424A Budget
Information for Non-Construction Programs, and SF 424B Assurances for Non-Construction
Programs;
2. Certification Regarding Lobbying;
3. Budget worksheets and narrative;
4. Program Description and Work plan;
5. Current State Residential Care License;
6. Proof of Insurance;
7. Facility lease or bank mortgage note on property (as applicable);
8. Indirect Cost Rate approval, if any;
9. Current Program Organizational Chart;
10. Staffing and Volunteer Roster;
11. Copy of all Child Protective Services reports, allegations and CPS investigations;
12. Property/Inventory List;
13. Project/Performance Site Location(s) form;
         Case 3:19-cv-01764-AGT Document 1-1 Filed 04/03/19 Page 3 of 5




This list appears on page 29 of one such recent cooperative agreement, which the Department
of Health and Human Services released to CIR in October 2018, and is available here:
https://www.documentcloud.org/documents/5008808-ORR-Shelter-Contract-a-New-Leaf.html



2. Copies of any information submitted to ORR by Shiloh Treatment Center, under its
cooperative agreement with ORR, to fulfill the requirement described in section F 7 (b), requiring
the disclosure of various information related to all sub-recipients providing services to
unaccompanied children under the grant.

The full list appears on page 23 of the cooperative agreement between Shiloh and ORR, which
the Department of Health and Human Services released to CIR in October 2018, and is
available here:
https://drive.google.com/file/d/1rwZggp6M4oHEG9JrtrS_i0UZvP-AQb3t/view?usp=sharing

3. Records sufficient to show, since January 1, 2016, any cases in which ORR approved the
placement of an unaccompanied child outside the DUCO care network, including but not limited
to the date of the approval, the justification, and the name and location of the out-of-network
provider.

The ORR policy guide describes the procedure for such cases: “ORR makes every effort to
place children and youth within the ORR funded care provider network. However, there may be
instances when ORR determines there is no care provider available within the network to
provide specialized services needed for special needs cases. In those cases, ORR will consider
an alternative placement. An ORR Supervisor and ORR Project Officer must approve these
placements.”

The ORR policy guide is publicly available here:
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-sectio
n-1#1.2



4. Copies of all emails, including attached files, sent or received by former ORR director Scott
Lloyd from November 18 to 19, 2018.



5. Copies of the following information produced by the Vera Institute of Justice for ORR under
its agreement with HHS, number HHSP2332009316G, entitled “ORR Pro Bono Legal Services
for Unaccompanied Children”:
     - The most recent Contractor Performance Evaluation Report, mentioned in the
        agreement here:
        https://www.documentcloud.org/documents/4998135-2009-Vera-Institute-ORR-Contract-
        From-Flores.html#document/p16/a467641
         Case 3:19-cv-01764-AGT Document 1-1 Filed 04/03/19 Page 4 of 5




   -   Copies of all “on-going qualitative analysis” produced by Vera for ORR related to the
       “effectiveness of sites’ legal access programs and child advocate program,” from
       January 1, 2017, until the date this request is processed, as described in the cooperative
       agreement here:
       https://www.documentcloud.org/documents/4998135-2009-Vera-Institute-ORR-Contract-
       From-Flores.html#document/p9/a467643
   -   Copies of all such “on-going qualitative analysis” produced by Vera for ORR related to
       the “effectiveness of sites’ legal access programs and child advocate program,” from
       2009 to 2011, which include an analysis of Catholic Charities of San Antonio.



I would like the agency to produce these on a rolling basis as it becomes available for release,
understanding that some of the information may be available before the entirety of the request.

Fee Waiver and Fee Benefit:

CIR is the nation’s oldest nonprofit news organization. As a member of the news media, I am
seeking this information for dissemination to the general public as part of an effort to examine
ORR’s changing policies related to potential gang membership among unaccompanied minors.
As such, I am requesting a fee waiver of search and review fees as a member of the news
media. 5 U.S.C. § 552(a)(4)(A)(iii), This request is made in the public interest and not for
commercial use. For additional details about Reveal, please see our web site:
<​https://www.revealnews.org/​>. If possible, I would prefer the documents in electronic format.
Please notify me before incurring any photocopying costs over $100.

Expedited Processing

I am requesting expedited processing on this request. Pursuant to FOIA and agency guidelines
expedited processing is required under certain circumstances. 5 U.S.C. § 552(a)(6)(E)(v)(II);
see also Al-Fayed v. CIA, 254 F.3d 300, 306 (D.C. Cir. 2001). These records concern timely
questions around the quality of care provided by shelters and treatment centers housing
unaccompanied migrant children, a matter of great public interest that is subject to
fast-changing policy decisions. Any information obtained from this request will be used for the
public’s interest in news stories written for CIR.

I certify that the above information is true and correct to the best of my knowledge.

Electronic Records:

Please furnish all responsive records in electronic, searchable format delivered to my email
address ​pmichels@revealnews.org​. If that’s not possible, please send records on a CD-ROM
sent to the following address:
         Case 3:19-cv-01764-AGT Document 1-1 Filed 04/03/19 Page 5 of 5




Patrick Michels
1400 65th St., Suite 200
Emeryville, CA 94608

Further Correspondence:

All correspondence regarding this request can be directed to me at pmichels@revealnews.org.

Please be aware that under 5 U.S.C. § 552(a)(6)(A), a FOIA request is considered
constructively denied after twenty business days and is subject to litigation on that basis. If my
request is denied in whole or part, I ask that you justify all deletions by reference to specific
exemptions of the act. As the law requires, I will also expect you to release all segregable
portions of otherwise exempt exempt material.

I reserve the right to appeal your decision to withhold any information or to deny a waiver of
fees.

If you have any questions, do not hesitate to contact me at 512-222-3894.

Thank you for your prompt attention to this request.



Sincerely,

Patrick Michels
